Appeal from an order of the Family Court, Chemung County, entered February 26, 1975, which awarded custody of the three children of the marriage to respondent. Prior to the commencement of this proceeding the custody of the children had been placed with the respondent. The appellant had the burden of establishing a change in circumstances which would demonstrate a need to effect a change " 'to insure the welfare of the child’ ”. (Dintruff v McGreevy, 42 AD2d 809, affd 34 NY2d 887.) The findings of the Family Court are based upon actual contact with the parties involved, including the children, and we find no basis for interfering with the discretion exercised by the court. Order affirmed, with costs. Greenblott, J. P., Sweeney, Main, Larkin and Herlihy, JJ., concur.